wle/ce
co: ALLER Gace 1:19-cr-00141-HG Document 1

ORIGINAL,

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MICHAEL F. ALBANESE #9421
MICHAEL NAMMAR

Assistant U.S. Attorney

Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
michael.albanese@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

Filed 10/03/19 Page 1 of 3

PagelD #: 1

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII
«OCT 03
at_\\_o’clock and 6 Simin. Ay
SUE BEITIA, CLERK ES

ANID
JG
“Ute

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JONAH ORTIZ,

Defendant.

)
)
)
)
)
)
)
)
)
)
)

 

cr.NOER19 00141 HG

INFORMATION

[18 U.S.C. § 1201(a)(1); 21 U.S.C.
§ 846]

INFORMATION
Case 1:19-cr-00141-HG Document1 Filed 10/03/19 Page2of3 PagelD#: 2

The U.S. Attorney charges:
Count 1
Kidnapping
(18 U.S.C. § 1201(a)(1))

On or about October 17, 2017, within the District of Hawaii, JONAH
ORTIZ, the defendant, willfully and unlawfully seized, confined, kidnapped,
abducted, and carried away S.L. for money, and used and caused to be used a
means, facility, and instrumentality of interstate and foreign commerce, namely, a
cellular telephone and a Ford Crown Victoria motor vehicle, in committing and in
furtherance of the commission of the offense.

All in violation of Title 18, United States Code, Section 1201(a)(1).

Count 2
Conspiracy to Distribute and
Possess With Intent to Distribute Methamphetamine
(21 US.C. § 846)

From a precise date unknown, but by at least February 2018, and continuing
to on or about August 8, 2018, within the District of Hawaii and elsewhere,
JONAH ORTIZ, the defendant, did knowingly and intentionally combine,
conspire, confederate, and agree with Wayne Miller, not charged in this
Information, and other persons known and unknown, to distribute and possess with

intent to distribute 50 grams or more of methamphetamine, its salts, isomers, or

salts of its isomers, a Schedule II controlled substance, in violation of Title 21,
Case 1:19-cr-00141-HG Documenti Filed 10/03/19 Page3of3 PagelD#: 3

United States Code, Sections 841(a)(1) and 841(b)(1)(A).
All in violation of Title 21, United States Code, Section 846.

DATED: Octoby 3 , 2019, at Honolulu, Hawaii.

T7

KENIJI M. PRICE
United States Attorney
District of Hawaii

SLM A Lio —
MICHAEL F. ALBANESE
MICHAEL NAMMAR
Assistant U.S. Attorneys

United States v. Jonah Ortiz
Information
